Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 7/29/2022.
Claims 1,8,10-11,14-15,17-18 have been amended. Claims 4,7,9,16 have been cancelled.

Response to Arguments
The amendment filed on 7/29/2022 has overcome the previous rejections of the claims under 103 rejection. Therefore, the 103 rejection have been withdrawn.
The amendment filed on 7/29/2022 has overcome the previous objection of claim 15. Therefore, the objection has been withdrawn.



EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pedro F. Suarez on 9/2/2022.

In the claims

5. (Currently Amended) The apparatus of claim 1, wherein the at least one programmable phase shifter includes at least one delay line configured to provide a delay that provides a phase shift to at least one of the plurality of reflected signals, wherein the phase shift enables the constructive 2Application No. 17/244,881Docket No.: 37866-675001US/2020-422-2 Reply to Office Action of March 1, 2022 addition of the plurality of reflected signals at the location of the receiver, without knowing a geolocation of the receiver. 

 
6. (Currently Amended) The apparatus of claim 1, wherein the surface is programmed to provide an amplitude, a time delay, and/or a phase shift to at least one of the plurality of reflected signals to optimize a signal-to-noise, a data rate, and/or a spatial multiplexing gain.

Allowable Subject Matter
Claims 1-3,5-6,8,10-15,17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art references failed to teach or disclose wherein the electro-magnetic reflective element is coupled to at least one at least one programmable phase shifter; wherein the programming further includes programming, during a phase offset determination phase, the at least one phase programmable shifter in a first predetermined phase configuration, a second predetermined phase configuration, and a third predetermined phase configuration to enable a first packet, a second packet, and a third packet to be reflected toward the location of the receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631